DETAILED ACTION
This action is a response to communication filed August 12th, 2021.
Claims 1-15 are pending in this application.  
The present application is a national stage entry of PCT/2020/050149, filed on February 12th, 2020, which claims priority to provisional application no. 62/804,843, filed on February 13th, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graefe et al (U.S. Patent Publication no. 2019/0132709, hereinafter Graefe).

With respect to claims 1, 6, and 11, Graefe discloses a method performed by a Cooperative Intelligent Transport System, C-ITS station (paragraph [0003], lines 12-19), the method comprising receiving a message (paragraph [0028], lines 7-11), determining whether the message was received via an external interface of the C-ITS station (paragraph [0037], lines 8-22, cellular communications protocols) or a short range interface of the C-ITS station (paragraph [0037], lines 8-22, DSRC/WAVE), and upon determining that the message was received via the external interface of the C-ITS station, without specifying higher application logic).

With respect to claims 2, 7, and 12, Graefe discloses the method of claims 1, 6, and 11, wherein the message comprises networking and transport layer information (paragraph [0083]), and treating the message differently comprises treating the networking and transport layer information differently as compared to if the message was received via the short range interface of the C-ITS station (paragraph [0027], lines 1-10, without specifying higher application logic).

With respect to claims 3, 8, and 13, Graefe discloses the method of claims 2, 7, and 12, wherein treating the networking and transport layer information differently as compared to if the message was received via the short range interface of the C-ITS station comprises ignoring the networking and transport layer information (paragraph [0027], lines 1-10, without specifying higher application logic). 

With respect to claims 4, 9, and 14, Graefe discloses the method of claims 1, 6, and 11, wherein the message is a European Telecommunications Standards Institute, ETSI, C-ITS message (paragraph [0028], lines 1-3).

With respect to claims 5, 10 and 15, Graefe discloses the method of claims 1, 6, and 11, wherein the C-ITS station is a personal C-ITS station (paragraph [0088]), a central C-ITS station (paragraph [0088]), a vehicular C-ITS station (paragraph [0088]), or a roadside C-ITS station (paragraph [0039], lines 1-8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mach		Pat. Pub.	2017/0353777
Khan		Pat. Pub.	2019/0294966
Li		Patent no.	9,479,371
Rosales		Pat. Pub.	2019/0045378
Brady		Pat. Pub.	2019/0052359
Jha		Pat. Pub.	2019/0141495
Saxena		Patent no.	10,459,454
Shapiro		Pat. Pub.	2020/0037217
Lykkja		Pat. Pub.	2020/0098257
Cheng		Pat. Pub.	2020/0183416
Xu		Patent no.	10,499,370
Cheng		Pat. Pub.	2020/0100167

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





3/8/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457